DETAILED ACTION
Information Disclosure Statement
The information disclosure statements have been received and considered.
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 (line 23) “a)” should be changed to –b)--..  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 13, 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 line 20 the limitation of “.. with which light element” is unclear.  Which ‘light element’ is this?
Claim 13 it is unclear what is meant by “time of ramp up”.  Also on the last line it is not entirely clear what is meant by “reverts to manual brake control mode” since no ‘manual brake control mode’ was previously claimed.
Claim 18 depends from itself.  It is unclear which claim applicants intend this claim to depend from.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,(8,9),11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,(12),15 of U.S. Patent No. 10,960,860. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1,(8,9),11 are generic to claims 1,(12),15 of the ‘860 patent. That is since the broader limitations in claims 1,8,9,11 of the application fall entirely within the scope of the limitations of claims 1,12 and 15 of the patent the above claims in the application are considered to be anticipated by the claims of the patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6,11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by the Redarc Publication (2015) (Redarc).
Regarding claims 1,11 the Redarc publication (Redarc) shows on pages 4 and 9:
A brake controller 1-7 comprising:
a micro-processor based control module 2 having a plurality of settings which
control functions of the brake controller output for use in controlling
brakes of a trailer or towed vehicle, each of the plurality of settings having
a range of values (brake level/force settings) any value of which can be selected by a user; and
an input element having control motion which is hand operable by a single hand
of the user, in communication with the micro-processor based control
module, the input element 4, depending upon a control motion sequence
used, being both able to a) switch between input modes (automatic and user-controlled), with different input modes controlling different settings of the brake controller; and b)
allow user selection of a value for the setting being controlled in that input
mode; wherein the input element is the only user-movable part of the brake controller for
controlling settings of the brake controller.
Regarding claim 2, as broadly claimed, the input is on an input module which is
separately mounted relative to the micro-processor based control module.  See the input knob mounted to an ‘input module’ (not labeled) but to which the knob is connected in the figures on pages 7 and 8.
Regarding claim 3 the input element is a rotary dial, wherein pressing the rotary dial switches between input modes, and wherein turning of the rotary dial allows users selection of the value for the setting being controlled in that input mode. 
Regarding claim 6, as broadly claimed, these limitations are met.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 -16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redarc Publication.
Regarding claim 13, subject to the 112 rejection above (and as best understood) as discussed on page 9 of the publication it would be obvious to revert to a user (i.e. manual) control mode that was last selected once the vehicle is turned back on simply as an obvious determination of what (in most instances) would be easiest for a driver of the vehicle.
Regarding claims 14-16 in light of step 3 shown in the figure on page 9 these limitations are considered to be merely an obvious variation of what is shown there.
 Allowable Subject Matter
Claims 4,5,7,17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



10/5/22